  EXHIBIT 10.1     Dated July 1, 2005       MSX INTERNATIONAL LIMITED   ARRK
TECHNICAL SERVICES LIMITED   MSX INTERNATIONAL INC   and   ARRK PRODUCT
DEVELOPMENT GROUP LIMITED       BUSINESS SALE AGREEMENT     relating to the sale
and purchase of the Engineering and Technical Staffing Services Businesses of
MSX International Limited       Linklaters Oppenhoff & Rädler     Mainzer
Landstraße 16 D-60325 Frankfurt am Main     Telefon (49-69) 71 003 0
Telefax (49-69) 71 003 333




--------------------------------------------------------------------------------




BUSINESS SALE AGREEMENT     This Agreement is made on 2005 between:    

(1)           
MSX International Limited  a company incorporated in England and Wales with
company number 01949542 whose registered office is at Lexden House, London Road,
Colchester, Essex, CO3 4DB (the “Seller”);
 
(2)           
ARRK Technical Services Limited  a company incorporated in England and Wales
with company number 5372267 whose registered office is at Hill House, 1 Little
New Street, London EC4A 3TR (the “Purchaser”);
 
(3)           
MSX International, Inc. whose registered address is at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801 (“MSX”); and
 
(4)           
ARRK Product Development Group Limited  a company incorporated in England and
Wales with company number 02306533 whose registered office is at Hill House, 1
Little New Street, London, EC4A 3TR (“ARRK”).

 

Whereas:

 

(A)
The Seller operates amongst other divisions a UK automotive engineering design
and consultancy division (the “Engineering Business”) and a UK human capital
sourcing and recruitment business (the “HR Business”) (together, the
“Businesses”).
 
(B)
The Seller has agreed to sell the Businesses as carried on by it at the
Effective Time (including the Business Assets) as going concerns and to assume
the obligations imposed on the Seller under this Agreement.
 
(C)
The Purchaser has agreed to purchase the Businesses at the Effective Time
(including the Business Assets) as going concerns and to assume the obligations
imposed on the Purchaser under this Agreement.
 
(D)
MSX has agreed to guarantee the due performance of the obligations of the Seller
under this Agreement and ARRK has agreed to guarantee the due performance of the
obligations of the Purchaser under this Agreement.
    It is agreed as follows:     1 Interpretation    

 
In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 apply:

 

1.1         

Definitions  

 
“Accounts” means the accounting information in the agreed terms comprising the
unaudited balance sheets of the Businesses as at the Accounts Date.
 
 
“Accounts Date” means 30 April 2005.
   

--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------




 
“Assumed Liabilities” has the meaning as set out in Clause 2.7.1.
 
 
“Budgeted Sales” means sales in a budgeted amount of £1,307,000.
 
 
“Businesses” has the meaning as set out in Recital (A).
 
 
“Business Assets” means all the assets, property, rights, contracts, goodwill
and undertaking exclusively owned or used in relation to the Businesses but
excluding the Excluded Assets and the Excluded Contracts.
 
 
“Business Day” means a day on which banks are open for the transaction of normal
banking business in the City of London.
   
“Business Intellectual Property” means all rights and interest held by the
Seller in Intellectual Property (including but without limitation Know-how)
(whether as owner, licensee or otherwise) which at or in the two years
immediately before Closing is used exclusively in relation to the Businesses,
including, without limitation, the Intellectual Property, details of which are
set out in Annex 3.
 

 
“C&A” means Collins & Aikman GmbH.
 
 
“C&A Contracts” means the purchase orders for the provision of engineering
services and the framework agreement in relation to the making available of
certain facilities and rental equipment, all as entered into between C&A and the
Seller.
 
 
“C&A Invoices” means invoices and work in progress totalling £685,449 in respect
of the amounts owed by C&A to the Seller under the C&A Contract at the Effective
Time including, in relation to the invoices issued before the Effective Time and
those invoices listed in Annex 10, and “C&A Invoice” means any one of them.
 
 
“C&A Margin” means the sum of £148,941, being the amount of profit margin
expected to be received by the Purchaser under the C&A Contract in respect of
work carried out up to 31 December 2005.
 
 
“Claiming Party” has the meaning as set out in Clause 2.8.9.
 
 
“Closing” has the meaning as set out in Clause 4.1.
 
 
“Competent Authority” means any competent and legal authority from time to time
having jurisdiction to exercise a regulatory role under, or for the purposes of,
any Environmental Law, including (without limitation) all courts, tribunals and
other judicial or quasi-judicial bodies.
 
 
“Competition Law” means the national and directly effective legislation of any
jurisdiction which governs the conduct of persons in relation to restrictive or
other anti-competitive agreements or practices (including, but not limited to,
cartels, price fixing, resale price maintenance, market or customer sharing, bid
rigging and other anti-competitive terms of trading, purchase or supply and
joint ventures), dominant or monopoly market positions (whether held
individually or collectively) and the control of acquisitions or mergers.
 
 
“Confidential Information” means all information relating to the subject matter
or provisions of this Agreement (including but without limitation details of the
Closing Amount and the Purchase Price) and all confidential information of a
commercial, technical, financial or other nature which is exclusively used in or
required to be used in or in connection with the Businesses (including the
Business Assets) including but without limitation the sale or marketing of
products or services including: customer names and lists and other details of
customers, sales targets, sales statistics, market share statistics, prices,
costs, market research reports and surveys, advertising or other
   

--------------------------------------------------------------------------------




2

--------------------------------------------------------------------------------




 
promotional materials; and all relevant financial information relating to the
sale or marketing functions of the Businesses.
 
 
“Contracts” means all contracts, undertakings, arrangements and agreements
whether set out in writing or not entered into prior to the date of this
Agreement by or on behalf of the Seller exclusively in relation to the
Businesses, to the extent that at the Effective Time the same remain to be
completed or performed, including, without prejudice to the generality of the
foregoing, the contracts detailed in Annex 1, but excluding:
 

(i) employment and other agreements with Relevant Employees;   (ii) contracts of
insurance relating to the Businesses; and   (iii) the Excluded Contracts.  

 
Contract Worker  means any individual who is not an employee of the Seller or
any member of the Seller’s Group and who is a worker, a consultant or an
individual who otherwise provides his or her services to or in respect of the
Business whether via a personal services company or otherwise.
 
 
“Data Room Documents” means the data room documents made available to the
Purchaser by the Seller in the data room at the offices of Linklaters at One
Silk Street, London, EC2Y 8HQ.
 
 
“Disclosed Pension Arrangements” means the Sellers Group Personal Pension Plan
(under which the Seller makes pension contributions of 10-13% of gross basic
salary (GBS) for directors, 6-8% of GBS for managers, and 3-6% of GBS for Grade
C, 10% of GBS for Grade D, 5% of GBS for Grade E, and 3% of GBS for Grade F
Relevant Employees), and fully insured life assurance benefits (paying up to 4
times GBS on the death of a Relevant Employee) and permanent health insurance
benefits (paying 75% of Members’ Assurable Earnings (as defined in the relevant
insurance policy) per annum on insured events befalling a Relevant Employee).
 
 
“Disclosure Letter” means the disclosure letter dated on the same date as this
Agreement from the Seller to the Purchaser.
 
 
“Draft Net Asset Statement” has the meaning given to it in Clause 5.1.
 
 
“Effective Time” means the close of business on the date of this Agreement.
 
 
“Employment Agencies”  means an employment agency which is regulated by the
Conduct of Employment Agencies and Business Regulations 2003.
 
 
“Encumbrance” means any encumbrance or security interest whatsoever including,
without limitation, any charge, mortgage, floating charge, pledge, hypothec,
assignment, lien, burden, right of pre-emption, option, right to acquire,
conversion right, third party right, interest and claim, right of set-off, right
of counterclaim, title retention, conditional sale arrangement, trust
arrangement and any other preferential right, agreement or arrangement having
similar effect.
 
 
“Engineering Business” has the meaning as set out in Recital (A).
 
 
“Environment” means all or any of the following media namely air (including air
within buildings and air within other natural or man-made structures above or
below ground), water (including water under or within land or in pipes, drains
or sewers) and land and soil (including buildings and structures thereon) and
any living organisms (including man) or ecological systems supported by any one
or more of such media.
 
 
“Environmental Law” means:
   

--------------------------------------------------------------------------------




3

--------------------------------------------------------------------------------




(i)
all applicable laws, regulations, directives, statutes, subordinate legislation,
rules of common law and generally all international EU, national and local laws;
and
 
(ii)
all final and binding judgments, orders, instructions, directions, by-laws,
statutory guidance notices, decisions, codes of practice and other lawful
statements of any Competent Authority,
 

 
applying from time to time to the Businesses and having force of law up to and
including Closing, whose purpose is: (a) to prevent pollution of or to protect
the Environment; or (b) to regulate emissions, discharges, releases or escapes
into the Environment of Hazardous Materials; or (c) to regulate the production,
processing, treatment, storage, transport or disposal of Hazardous Materials, or
(d) to regulate or protect human health and safety in relation to the workplace,
but excluding any law relating to planning or zoning matters.
 
 
“Escrow Account 1” means:
 
 
Barclays Bank plc- London Corporate Banking
 
 
Bignalls Clients Account - Account Number 70167282
 
 
Escrow Account Name: Bignalls Solicitors as Stakeholders Clients Account re MSX
and AARK Escrow Account 1
Escrow Account Number: 20331988
IBAN GB77 BARC 2036 4770 1672 82
Swift Code: BARCGB22L
Sort code 20-36-47
 
 
“Escrow Account 2” means:
 
 
Barclays Bank plc
 
 
Bignalls Clients Account - Account Number 70167282
 
 
Escrow Account Name: Bignalls Solicitors as Stakeholders Clients Account re MSX
and AARK
Escrow Account 2
Escrow Account Number: 30235385
IBAN GB77 BARC 2036 4770 1672 82
Swift Code: BARCGB22L
Sort code 20-36-47 
 
 
“Escrow Agent” means Bignalls, Solicitors of Fifth Floor, 9/10 Market Place,
London W1W 8AQ.
 
 
“Escrow Amount 1” means the sum of £685,449 to be placed into the Escrow Account
1 and released to the Seller and the Purchaser in accordance with the provisions
of Clause 5.4.
 
 
“Escrow Amount 2” means the sum of £148,941to be placed into the Escrow Account
2 and released to the Seller and the Purchaser in accordance with the provisions
of Clause 5.4.
 
 
“Escrow Period” means the period from the Effective Time to 3 July 2006.
 
 
“Escrow Amount 1 Instruction Letter” means the letter in the agreed terms from
the Purchaser and the Seller to the Escrow Agent.
 
 
“Escrow Amount 2 Instruction Letter” means the letter in the agreed terms from
the Purchaser and the Seller to the Escrow Agent.
   

--------------------------------------------------------------------------------




4

--------------------------------------------------------------------------------




 
“Event” means any event, act, omission, default, occurrence, circumstance,
transaction, dealing or arrangement of any kind whatsoever, including but
without limitation Closing, the death of any person or the winding up or
dissolution of any entity.
 
 
“Excluded Assets” has the meaning as set out in Clause 2.3.
 
 
“Excluded Contracts” means the excluded contracts detailed in Annex 7.
 
 
“Excluded Liabilities” has the meaning as set out in Clause 2.7.2.
 
 
“Goodwill” means the goodwill of the Seller in relation to the Businesses as at
the date of this Agreement together with (subject to the terms of this
Agreement) the exclusive right for the Purchaser to represent itself as carrying
on the Businesses in succession to the Seller.
 
 
“Hazardous Materials” has the meaning as set out in paragraph 18 of Annex 13.
 
 
“HR Business” has the meaning as set out in Recital (A).
 
 
“Intellectual Property” means trade marks, service marks, trade names, domain
names, logos, patents, inventions, registered and unregistered design rights,
copyrights and all other similar rights in any part of the world (including
know-how) including, where such rights are obtained or enhanced by registration,
any registration of such rights and applications and rights to apply for such
registrations.
 
 
“Know-how” means confidential industrial and commercial information and
techniques in any form owned by the Seller and used or is now intended to be
used exclusively in connection with the Businesses, including (without
limitation) drawings, formulae, test results, reports, project reports and
testing procedures, instruction and training manuals, tables of operating
conditions, lists and particulars of customers and suppliers.
 
 
“Leasehold Properties” means the leasehold properties used by the Businesses and
detailed in Annex 2 Part 1.
 
 
“Losses” means all losses, liabilities, costs (including without limitation
reasonable legal costs and reasonable experts’ and consultants’ fees), charges,
expenses, actions, proceedings, claims and demands.
 
 
“Name Licence Agreement” means a licence in the agreed terms under which the
Seller grants to the Purchaser the right to use the trade mark “MSX
International” as a trading name on a royalty-free basis for a minimum period of
six months from the date of this Agreement in relation to the Businesses.
 
 
“Net Asset Adjustment” means the amount of any adjustment to the Purchase Price
calculated in accordance with the provisions of Clause 5.3.
 
 
“Net Asset Statement” means in respect of Closing, the statement to be prepared
by the Seller and to be agreed or determined in accordance with Clause 5 and
Annex 8.
 
 
“Net Assets” means the aggregate amount of the net assets of the Businesses as
set out in the Net Asset Statement.
 
 
“Notice” has the meaning as set out in Clause 20.6.1.
 
 
“Order” has the meaning as set out in Clause 3.5.
 
 
“Petronas Contract” means the agreement entered into between Petronas Technical
Services Sdn. Bhd., Brumby Corporation Limited and MSX International Limited
dated 20 December 2002 (as subsequently amended by a side letter dated 22
December 2004).
   

--------------------------------------------------------------------------------




5

--------------------------------------------------------------------------------




 

 
“Plant and Machinery” means all the fixed and loose plant, equipment, machinery,
tools, fixtures and fittings, furniture, trade utensils and other chattels owned
or used by the Seller exclusively in connection with the Businesses (including,
but without limitation, the Business Assets) at the Effective Time whether or
not physically located at the Leasehold Properties (excluding any items which
are part of the Excluded Assets) but including (without limitation) those which
are set out in Annex 4.
 
 
“Purchase Price” has the meaning as set out in Clause 3.1.
 
 
“Receivables” means all book and other debts owed to the Seller arising out of
or in connection with the operations of the Businesses (including the right to
receive payment for goods and/or services rendered but not invoiced), but
excluding;
 

(i)
debts owed to the Seller by any employee who is not a Relevant Employee;
 
(ii)
debts owed to the Seller by any relevant Tax Authority in respect of Taxation;
 
(iii)
debts owed to the Seller in respect of any contract of insurance;
 
(iv)
any item which falls to be treated as part of the cash in hand or at the Bank of
the Businesses and held by or on behalf of the Seller at the Effective Time in
relation to the Businesses; and
 
(v)
debts owed to the Sellers in relation to any Excluded Asset.
 

 
“Relevant Employees” means the employees whose names are listed in Annex 9.
 
 
“Reporting Accountants” means Deloitte & Touche or, if that firm is unable or
unwilling to act in any matter referred to them under this Agreement, a firm of
Chartered Accountants to be agreed by the Seller and the Purchaser within five
Business Days of a notice by one to the other requiring such agreement or
failing such agreement to be nominated on the application of either of them by
or on behalf of the President for the time being of the Institute of Chartered
Accountants in England and Wales.
 
 
“Restricted Employee” means any person who at, or at any time during 12 months
immediately preceding, the date of this Agreement either of the Businesses is or
was an employee or consultant and who during that period is or was acting at
management grade or in a senior capacity or is or was in possession of
Confidential Information.
 
 
“Retained Business” means the business of developing and implementing integrated
business solutions, with client-directed payment mechanisms, for manufacturers,
component suppliers and dealers in the automotive and related industries, and
relating to aftermarket issues in the areas of product quality and concern
identification, warranty cost reduction, customer satisfaction and loyalty as
well as dealer efficiency and profitability improvement.
 
 
“Sellers Account” means:
 
 
JPMorgan Chase Bank.
Chaseside, Bournemouth. BH7 7DB
    Account Name: MSX International Ltd - European Corp. Serv.
Account Number: 77052102
IBAN: GB43 CHAS 6092 4277 0521 02
Swift Code: CHASGB2L
Sort Code: 60-92-42.    

--------------------------------------------------------------------------------




6

--------------------------------------------------------------------------------




 

 
“Sellers Group” means the Seller and its subsidiaries (as such term is defined
in the Companies Act 1985) and all associated companies from time to time.
 
 
“Seller’s Solicitors” means Linklaters of One Silk Street, London, EC2Y 8HQ.
 
 
“Shared Services Agreement” means the transitional services agreement in the
form as attached under Annex 12.
 
 
“Software Licences” means the licences relating to the use of various software
products and systems listed in Annex 1.
 
 
“Taxation” or “Tax” means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions,
rates and levies (including without limitation social security contributions and
any other payroll taxes), whenever and wherever imposed (whether imposed by way
of a withholding or deduction for or on account of tax or otherwise) and in
respect of any person and all penalties, charges, costs and interest relating
thereto.
 
 
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation.
 
 
“Third Party Claim” has the meaning as set out in Clause 10.
 
 
“Third Party Consents” means all consents, licences, approvals, permits,
authorisations or waivers required from third parties for the novation,
assignment or transfer to the Purchaser of any of the Contracts and “Third Party
Consent” means any one of them.
 
 
“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981.
 
 
“Undisclosed Employee” means an individual (who is not a Relevant Employee)
whose contract of employment is claimed or deemed to have effect after the
Effective Date (or would have had effect had such employment not been
terminated) as if originally made between the Purchaser and that individual, as
a result of the application of the Transfer Regulations to the sale and purchase
of the Business, or any judicial decision interpreting the same.
 
 
“VAT” means within the European Union such tax as may be levied in accordance
with (but subject to derogations from) the Directive 77/388/EEC.
 
 
“VATA” means Value Added Tax Act 1994.
 
 
“Warranties” has the meaning as set out in Clause 6.1.

 

1.2         

Interpretation Act 1978
 

 
The Interpretation Act 1978 shall apply to this Agreement in the same way as it
applies to an enactment.

 

1.3         

Agreed Term Documents  

 
A document in the “agreed terms” is a reference to that document in the form
approved and for the purposes of identification signed by or on behalf of the
Seller and the Purchaser including those listed in Annex 12 subject to such
amendments as may subsequently be agreed to in writing by each party.
   

--------------------------------------------------------------------------------




7

--------------------------------------------------------------------------------




2

Sale of the Businesses  

2.1         
On the terms set out in this Agreement, the Seller hereby agrees to sell to the
Purchaser, which relying on the Warranties agrees to purchase with effect from
the Effective Time, the Businesses (including but without limitation the
Business Assets) as going concerns with full title guarantee.
 
2.2         
The Business Assets to be sold and purchased pursuant to this Agreement shall
include (but not be limited to):
 

2.2.1 the Leasehold Properties (on the terms set out in Annex 2 Part 2);    
2.2.2
the Business Intellectual Property owned or licensed to the Seller (subject to
the terms set out in Clause 12 in respect of Software Licences);
 
2.2.3
the rights of the Seller arising under the Contracts (subject to the terms set
out in Clause 12);
 
2.2.4 the Receivables;   2.2.5 the Goodwill;   2.2.6 the Plant and Machinery.  

2.3         
The following assets (the “Excluded Assets”) shall be explicitly excluded from
the sale and purchase under this Agreement: 

 

2.3.1 any cash in hand or at the bank of the Businesses at the Effective Time;  
  2.3.2 the benefit of any claim under an insurance policy;     2.3.3     
the corporate and trading names “MSX” and “MSX International” and all
intellectual property in such corporation and trading names;
 
2.3.4     
any property, rights or assets used by the Seller in connection with or
otherwise relating to the Retained Business including, without limitation, those
property, rights or assets detailed in Annex 6;
 
2.3.5 the rights and obligations of the Seller arising under the Excluded
Contracts; and   2.3.6 debts due from any relevant Tax Authority in respect of
Taxation.

 
2.4         
If, within six months following the date of this Agreement, it becomes apparent
to the Purchaser or the Seller (acting reasonably and in good faith and with due
regard to the Businesses as conducted by the Seller prior to the Effective Time)
that the Seller owns or retains in its possession any asset which was used
exclusively in the Businesses as conducted prior to the Effective Time (but
excluding the Excluded Assets and the Excluded Contracts), then such party shall
promptly notify the other in writing and, provided such notification is sent
within such six month period, the Seller shall use all reasonable endeavours to
assign, transfer or novate (as appropriate) the ownership of and deliver the
asset to the Purchaser (for no consideration with each party bearing its own
costs and otherwise on such terms as the Purchaser and the Seller, acting
reasonably, agree) within a reasonable time following a written request from the
Purchaser to do so.
 
2.5         
If, within six months following the date of this Agreement, it becomes apparent
to the Purchaser or the Seller (acting reasonably and in good faith and with due
regard to the Businesses as conducted by the Seller prior to the Effective Time)
that the Seller has transferred an asset (other than the Business Assets) which
was not used exclusively in the Businesses as conducted prior to the Effective
Time, then such party shall promptly notify the other in writing and, provided
such
   

--------------------------------------------------------------------------------




8

--------------------------------------------------------------------------------




 
notification is sent within such six month period, the Purchaser shall use all
reasonable endeavours to assign, transfer or novate (as appropriate) the
ownership of and deliver the asset to the Seller (for no consideration with each
party bearing its own costs and otherwise on such terms as the Purchaser and the
Seller, acting reasonably, agree) within a reasonable time following a written
request from the Seller to do so.
 
2.6         
If, within six months following the date of this Agreement, it becomes apparent
to the Purchaser (acting reasonably and in good faith and with due regard to the
Businesses as conducted by the Seller prior to the Effective Time) that the
Seller owns or retains in its possession any asset which was used
non-exclusively in the Businesses as conducted prior to the Effective Time, then
the Purchaser shall promptly notify the Seller in writing and, provided:
 

2.6.1     
such notification is sent within such six month period together with a request
from the Purchaser to share such assets;
 
2.6.2     
the use of such assets by the Businesses had not been fairly disclosed to the
Purchaser prior to the Effective Date; and
 
2.6.3     
it is reasonably practicable for the Seller to share the use of such assets with
the Purchaser;
 

 
the Seller and the Purchaser shall share the use of such assets (on such terms
as the Purchaser and the Seller, acting reasonably, agree).

 

2.7

Assumption of Liabilities  

2.7.1     
With effect from the Effective Time, the Purchaser hereby assumes all
obligations and liabilities of the Seller which pertain to the Businesses and
which exist on the Effective Time or arise thereafter from acts, omissions or
circumstances prior to the Effective Time, unless expressly excluded from such
assumption under this Agreement (the “Assumed Liabilities”).
 
2.7.2     
The following obligations and liabilities of the Seller shall be specifically
excluded from the assumption of liabilities by the Purchaser pursuant to Clause
2.7.1 (the “Excluded Liabilities”): 
 

(i)
any liability in respect of any moneys borrowed or indebtedness in the nature of
borrowings incurred by the Seller in relation to the Businesses or any security,
guarantee, comfort or other financial accommodation in respect of such money or
indebtedness;
 
(ii)
any liability in respect of Taxes arising for Taxation purposes in respect of
any Event occurring on or prior to the Effective Time, but not property transfer
Taxes arising on or after the Effective Time;
 
(iii)
any liability to the extent it relates to an Excluded Asset;
 
(iv)
any liability to remove the bridge at first floor level linking the workshop
studio and office premises at Pipps Hill Business Park with the adjoining office
premises of the Seller arising from:
 

(a)
clause 3.37 of the Lease dated 12 April 2000 made between The Prudential
Assurance Company Limited (1) MSX International Limited (2) and MSX
International Inc (3);
 
(b)
clause 12 of the Licence to Assign and Sublet Part dated 5 August 2004 made
between HIPS (Trustees) Limited (1) Essex
   

--------------------------------------------------------------------------------




9

--------------------------------------------------------------------------------




 
Motors Limited (2) MSX International Limited (3) and MSX International Inc (4).
 

2.7.3     
The Purchaser shall indemnify and keep indemnified the Seller against all Losses
suffered or incurred by the Seller in connection with the Assumed Liabilities
including any liability of the Seller arising from the conduct of the Businesses
after the date of this Agreement.
 
2.7.4     
The Seller shall indemnify and keep indemnified the Purchaser against all Losses
suffered or incurred by the Purchaser in connection with the Excluded
Liabilities.

 

2.8

Transfer of Relevant Employees  

2.8.1     
The Seller and the Purchaser acknowledge and agree that it is their intention
that by virtue of the Purchaser’s purchase of the Businesses under this
Agreement, and pursuant to the Transfer Regulations, that the contracts of
employment between the Seller and the Relevant Employees (excluding terms
relating to a provision of an occupational pension scheme providing benefits for
old age, invalidity or survivors) will have effect after the Effective Time as
if originally made between the Purchaser and the Relevant Employees or between
the Purchaser and the relevant trade union (as the case may be) but the Seller
and the Purchaser agree that the provisions of Clauses 2.7.2 to 2.7.4
(inclusive) shall apply irrespective of whether or not the Transfer Regulations
do apply as anticipated in this Clause 2.8.1.
 
2.8.2     
Before the Effective Time, the Seller shall communicate to each Relevant
Employee that their contract of employment will have effect after the Effective
Time as specified in Clause 2.8.1.
 
2.8.3     
All liabilities, costs, expenses and outgoings in relation to each Relevant
Employee (including, but not limited to salaries, wages, bonus (even if not due
and payable at that time), National Insurance Contributions, pension
contributions, PAYE remittances and payments in respect of any other emoluments)
(together referred to in this Clause 2.8.3 as “Charges”) shall be apportioned on
a time basis so that the part of the Charges accruing in the period up to the
Effective Time shall be borne and discharged by the Seller and the part of the
Charges accruing in the period commencing on the Effective Time shall be borne
and discharged by the Purchaser. The Seller shall put the Purchaser in funds
with respect to any un-discharged Charges accruing in the period up to the
Effective Time and thereafter the Purchaser shall settle all such Charges on
behalf of the Seller.
  2.8.4     
The Seller shall indemnify and keep indemnified the Purchaser on demand from and
against any Losses which relate to or arise out of any act or omission by the
Seller or any other event or occurrence prior to the Effective Time for which
the Purchaser is or becomes liable by reason of the operation of the Transfer
Regulations or otherwise and/or any judicial decision interpreting the same
including but not limited to any Losses suffered or incurred by the Purchaser as
a result of any failure by the Seller to comply with its obligations under the
Transfer Regulations.
 
2.8.5     
The Purchaser shall indemnify and keep indemnified the Seller on demand from and
against any Losses:
 

(i)
in respect of the employment of the Relevant Employees on or after the Effective
Time and against any Losses which relate to, arise out of or are connected with
any act or omission by the Purchaser or any event, matter or any other
occurrence having its origin on or after the Effective Time and which the Seller
incurs in relation to any contract
   

--------------------------------------------------------------------------------




10

--------------------------------------------------------------------------------




 
of employment or employment relationship of one or more of the Relevant
Employees pursuant to the Transfer Regulations and/or in respect of this
Agreement; or
 

(ii)
which relate to or arise out of any act or omission by the Purchaser or any
event or occurrence, prior to the Effective Time, which the Seller incurs by
virtue of Regulation 5(5) of the Transfer Regulations and/or Article 4(2) of
Council Directive 77/187 EEC.
 

2.8.6     
If the Purchaser becomes aware of any person becoming or claiming to be an
Undisclosed Employee:
 

(i)
the Purchaser shall notify the Seller of the existence of such individual
within seven Business Days of becoming aware of such Undisclosed Employee;
  (ii)
five Business Days after notifying the Seller of any Undisclosed Employee, the
Purchaser may terminate the contract of employment of the Undisclosed Employee
forthwith insofar as it has not already terminated; and
  (iii)
the Seller shall indemnify and keep indemnified the Purchaser on demand from and
against any Losses (including without prejudice to the foregoing generality, in
relation to negligence claims by any such individual or third party, unfair
dismissal, redundancy, unlawful discrimination, breach of contract, unlawful
deduction of wages and equal pay, any obligation to any employee representatives
in respect of regulation 10 of the Transfer Regulations) incurred by the
Purchaser in the employment or termination of employment of such Undisclosed
Employee.
 

2.8.7     
In accordance with its obligations under the Employment Regulations, the
Purchaser shall provide the Seller in writing with such information and at such
time as will enable the Seller to carry out its duties under Regulations
1-(2)(d) and 10(6) of the Employment Regulations concerning measures.
  2.8.8     
For the purposes of this Clause 2.8 the terms “contract of employment” and
“collective agreement” shall have the same meanings respectively as in the
Transfer Regulations.
  2.8.9     
If one party (the “Claiming Party”) becomes aware of any matter that may give
rise to a claim against the other under the provisions of Clause 2.8, the
following provisions shall apply:
 

(i)
The Claiming Party shall give notice of such matter or claim as soon as
reasonably practicable.
  (ii)
The Claiming Party agrees that it will not prior to the notice or during the
period of 14 days following the notification referred to in Clause (i) above
settle or compromise such claim without prior written agreement of other party,
such consent not to be unreasonably withheld.
  (iii)
The Claiming Party shall give the other party and any of its professional
advisers reasonable access to all relevant documentation (and shall allow such
Claiming Party to copy such documentation),

 

--------------------------------------------------------------------------------




11

--------------------------------------------------------------------------------




 
premises, personnel or other information which the other party reasonably
requires and which relates to the claim and shall give to the other after any
reasonable request such cooperation and assistance and information as may be
reasonably required.

    3 Purchase Price, Payment and Escrow     3.1         
The consideration for the purchase of the Businesses, including the Business
Assets, (the “Purchase Price”) shall be an amount in cash equal to the sum of
  3.1.1      £3,646,489 less Escrow Amount 1 and Escrow Amount 2 (the “Closing
Amount”);   3.1.2      any adjustment provided for in Clause 5.3; and  
3.1.3      any amounts distributed to the Seller pursuant to Clause 5.4 and
Annex 5.   3.2         
The Closing Amount shall be due and payable on Closing without deduction of any
fees or expenses.
  3.3         
The Escrow Amount 1 and the Escrow Amount 2 shall be dealt with in accordance
with Clause 5.4 and Annex 5.
  3.4         
The Seller and the Purchaser agree that the Closing Amount and the Purchase
Price are exclusive of any VAT and confirm their understanding that no VAT is
chargeable on the transactions contained herein.
  3.5         
The Seller and the Purchaser shall use their respective endeavours to procure
that the sale of the Businesses under this Agreement is treated by H.M. Revenue
and Customs as the transfer of a business as a going concern for the purposes of
both Section 49(1) of VATA and Article 5 of the Value Added Tax (Special
Provisions) Order 1995 (the “Order”). It is not contemplated by this Clause that
any application shall be made by either the Seller or the Purchaser to H.M.
Revenue and Customs seeking confirmation that the sale is to be so treated.
  3.6         
The Purchaser hereby notifies the Seller that article 5(2B) of the Order does
not apply to the Purchaser.
  3.7         
The Seller and the Purchaser intend that the Seller should retain all of the
records of the Businesses which, under paragraph 6 of Schedule 11 to VATA, are
required to be preserved after Completion and accordingly:
 

3.7.1     
the Seller shall forthwith request that H.M. Revenue and Customs make a decision
in accordance with Section 49(1)(b) VATA and the Purchaser shall render all
reasonable assistance to the Seller in connection with such a request;
  3.7.2     
the Seller shall promptly notify the Purchaser of the result of that request
and, if the request is refused, shall procure the delivery of the said records
to the Purchaser as soon as practicable following such refusal;
  3.7.3     
if, and to the extent that H.M. Revenue and Customs consent to the request
referred to in sub- Clause 3.6.1, the Seller shall:
 

(i)
preserve the records in the United Kingdom for such periods as may be required
by law; and
  (ii)
for so long as they preserve the records, permit the Purchaser reasonable access
to them to inspect or make copies of them; and

 

--------------------------------------------------------------------------------




12

--------------------------------------------------------------------------------




(iii)
not at any time cease to preserve the records without giving the Purchaser a
reasonable opportunity to inspect and remove such of them as the Purchaser
wishes;
 

3.7.4     
if and to the extent that the records are to be delivered to the Purchaser
pursuant to sub-Clause 3.6.2 then sub-Clause 3.6.3 shall apply as if references
therein to the Seller were references to the Purchaser and vice versa.
 

3.8         
If, notwithstanding the provisions of sub-Clause 3.4, H.M. Revenue and Customs
shall determine in writing that VAT is chargeable in respect of the supply of
all or any part of the Business Assets under this Agreement, the Purchaser shall
pay to the Seller the amount of that VAT, and any interest incurred by the
Seller for late payment thereof, forthwith against evidence that the due date
for payment of such tax has fallen due or will fall due within seven days or, if
later, promptly after delivery by the Seller to the Purchaser of a valid VAT
invoice in respect thereof, together with a copy of the determination from H.M.
Revenue and Customs that VAT is payable.
  3.9         
After Closing the Purchaser shall as required by the Order use the Business
Assets in carrying on the same kind of businesses, whether or not as part of any
existing businesses of the Purchaser, as that carried on by the Seller.
  3.10       
Nothing in this Clause 3 shall require the Seller to make any appeal to any
tribunal or court against or otherwise challenge any determination of H.M.
Revenue and Customs that the sale does not fail to be treated as the transfer of
a going concern.
  3.11        Where in relation to any Leasehold Property the Seller has at or
prior to the date of this Agreement:  

3.11.1  
notified the Purchaser that the transfer of that Leasehold Property under this
Agreement would, but for the application of Article 5 of the Order, fall within
paragraph (a) of Item 1 of Group 1 of Schedule 9 of the Value Added Tax Act
1994;
  3.11.2  
notified the Purchaser that the Seller or a relevant associate of the Seller (as
defined in paragraph 3(7) of Schedule 10 of Value Added Tax Act 1994) has
elected under paragraph 2 of Schedule 10 of Value Added Tax Act 1994 and that
the election has not been revoked;
 

 
the Purchaser shall elect under paragraph 2 of Schedule 10 of Value Added Tax
Act 1994 in relation to that Leasehold Property with effect on or prior to the
earliest date on which the Leasehold Property concerned is to be transferred and
shall give written notification to H.M. Revenue & Customs as required by
Schedule 10 of Value Added Tax Act 1994 no later than that date and shall not
seek the revocation of the election prior to the transfer of the Leasehold
Property. The Purchaser shall deliver certified copies of such election stamped
by H.M. Revenue & Customs showing receipt thereof at least five days in advance
of Closing and in default of delivery thereof by Closing shall in addition to
any amounts expressed in this Agreement to be payable by the Purchaser in
respect of the said Leasehold Property pay to the Seller at Closing (against
delivery by the Seller of an appropriate tax invoice for VAT purposes) an
additional amount in respect of VAT thereon.
  3.12       
Within 60 Business Days of the Net Asset Adjustment being determined, the Seller
and the Purchaser shall use all reasonable endeavours to agree in good faith an
allocation of the Closing Amount as adjusted by the Net Asset Adjustment and the
Seller and the Purchaser shall adopt that allocation for all Tax Purposes. In
the event the Seller and the Purchaser are unable to agree an allocation the
matter shall be decided on by the Reporting Accountants and the terms of Annex 8
shall apply mutatis mutandis.

 

--------------------------------------------------------------------------------




13

--------------------------------------------------------------------------------




4 Closing     4.1         
The completion of the sale and purchase of the Businesses (including the
Business Assets) (the “Closing”) shall take place at the offices of the Seller’s
Solicitors on the date of this Agreement.
  4.2         
On Closing, the Seller shall permit the Purchaser to assume conduct of the
Businesses and deliver or make available to the Purchaser:
 

4.2.1     
copy (certified to be a true copy by a director or secretary of the MSX) of the
minutes of a meeting of the directors of the MSX authorising the execution by
the MSX of this Agreement and any documents to be entered into pursuant to or in
connection with this Agreement
  4.2.2     
copy (certified to be a true copy by a director or secretary of the Seller) of
the minutes of a meeting of the directors of the Seller authorising the
execution by the Seller of this Agreement and any documents to be entered into
pursuant to or in connection with this Agreement;
  4.2.3     
such duly executed assignments and novations of the Contracts and Intellectual
Property in such form as may be agreed by the Seller and the Purchaser (if any);
 

4.2.4    such Third Party Consents as the Seller may have obtained;  

4.2.5     
duly executed assignments of the Leasehold Properties, together with the
relevant documents of title and the relevant Third Party Consents;
 

4.2.6 a duly executed copy of the Shared Services Agreement;     4.2.7 a duly
executed copy of the Name Licence Agreement;      4.2.8 those Business Assets
which are capable of transfer by delivery;     4.2.9     
a release and duly executed discharge in the agreed terms from JP Morgan and any
other relevant person of any fixed or floating charges, mortgages, debentures
and guarantees relating to the Businesses and/or the Business Assets;
  4.2.10  
in relation to any relevant floating charge, a letter of non-crystallisation in
agreed terms from the holder of each relevant floating charge confirming that
the floating charge created in its favour has not crystallised and that it will
not crystallise as a result of Closing;
  4.2.11  
in each case where the said information is not at the Leasehold Properties, all
books and records and other information relating exclusively to the Businesses
(save for books, records and other information which the Seller is required by
law to retain or in respect of which the Seller obtains a direction to retain
pursuant to Clause 3.7) and all information relating to customers, suppliers,
distributors as well as the Leasehold Properties;
 

4.2.12 information from Encore in a transferable form;     4.2.13  
a duly executed copy of the Escrow Amount 1 Instruction Letter and a duly
executed copy of the Escrow Amount 2 Instruction Letter; and
  4.2.14 a signed letter of confirmation from the General Counsel of MSX in the
agreed terms.

  4.3 Upon compliance by the Seller with the provisions of Clause 4.2 the
Purchaser shall:     4.3.1     
deliver to the Seller a copy (certified to be a true copy by a director or
secretary) of the minutes of a meeting of the directors of the Purchaser
authorising the execution by the

 

--------------------------------------------------------------------------------




14

--------------------------------------------------------------------------------




 
Purchaser of this Agreement and any documents to be entered into pursuant to or
in connection with this Agreement;
 

4.3.2     
deliver to the Seller a copy (certified to be a true copy by a director or
secretary) of the minutes of a meeting of the directors of ARRK authorising the
execution by the ARRK of this Agreement and any documents to be entered into
pursuant to or in connection with this Agreement;
  4.3.3     
deliver to the Seller a counterpart of the documents referred to in Clauses
4.2.3, 4.2.5, 4.2.6, 4.2.7 and 4.2.13;
  4.3.4     
pay the Closing Amount to the Seller by way of direct electronic transfer of
funds for same day delivery into the Seller’s Account; and
  4.3.5     
pay the Escrow Amount 1 and the Escrow Amount 2 to the Escrow Agent by way of
direct electronic transfer of funds for same day delivery into the Escrow
Account 1 and the Escrow Account 2 respectively.

    5 Post Closing Adjustment     5.1 Net Asset Statement      
The Seller shall procure that as soon as practicable following Closing (but in
any event no later than 15 Business Days following Closing) there shall be drawn
up a draft of the Net Asset Statement as at 3 July 2005 (the “Draft Net Asset
Statement”) in accordance with Annex 8. The Purchaser undertakes to promptly
give the Seller such information and access to such persons as the Seller may
reasonably require in respect of drawing up the Draft Net Asset Statement.

 

5.2 Determination of Net Asset Statement       The Draft Net Asset Statement as
agreed or determined pursuant to paragraph 3 of Annex 8:   5.2.1      shall
constitute the Net Asset Statement for the purposes of this Agreement; and  
5.2.2      shall be final and binding on the Seller and the Purchaser.

 

5.3 Adjustment to Consideration   5.3.1      Net Assets  

(i)
If the Net Assets are less than £1,900,000, the Seller shall pay to the
Purchaser an amount equal to such deficit.
  (ii)
If the Net Assets exceed £2,100,000, the Purchaser shall pay to the Seller an
additional amount equal to such excess amount.
  (iii)
Any payments pursuant to this Clause shall be made on or before 10 Business Days
after the date on which the process described in paragraph 3 of Annex 8 for the
preparation of the Net Asset Statement is complete.
 

5.3.2      Payment  

 
Where any payment is required to be made pursuant to this Clause 5.3, the
payment of the Closing Amount made on account of the Purchase Price by the
Purchaser shall be reduced or increased accordingly.

 

--------------------------------------------------------------------------------




15

--------------------------------------------------------------------------------




5.4 Escrow   5.4.1      C&A Receivable  

(i)
Upon the Purchaser receiving payment in respect of any C&A Invoice (whether in
whole or in part) after the Effective Time, the Purchaser shall notify the
Seller and the Seller and the Purchaser shall jointly instruct the Escrow Agent
to release to the Seller from the Escrow Account 1 a sum equal to 75% of such
payment.
  (ii)
In the event of the Seller and the Purchaser reasonably determining that a C&A
Invoice is irrecoverable in whole or in part for any reason, then the Seller and
the Purchaser shall jointly instruct the Escrow Agent to release to the Seller
from the Escrow Account 1 an amount equal to 25% of the irrecoverable amount of
such C&A Invoice and an amount equal to 75% of the irrecoverable amount of such
C&A Invoice to the Purchaser.
  (iii)
At the end of the Escrow Period, the Seller shall be entitled to receive an
amount equal to 25% of the payments received by the Purchaser referred to in
Clause 5.4.1(i) and the Purchaser and the Seller shall jointly instruct the
Escrow Agent to release such amount from the Escrow Account 1 to the Seller.
  (iv)
Any amount due in respect of the C&A Invoices not received by the Purchaser by
the end of the Escrow Period shall be treated as irrecoverable and, subject to
any payment due to be made in accordance with Clause 5.4.1(iii) having first
been made, the Seller and the Purchaser shall jointly instruct the Escrow Agent
to release from the Escrow Account 1 an amount equal to 25% of the balance of
the Escrow Account 1 to the Seller and an amount equal to 75% of the balance of
the Escrow Account 1 to the Purchaser.
  (v)
The Purchaser undertakes to use all reasonable endeavours to collect the C&A
Invoices but without having to expend significant resource and expense in doing
so.
  (vi)
The Purchaser undertakes to continue the performance of the C&A Contracts in the
normal course and without prejudice to the lawful enforcement of its rights
under such contract, it will not take any action to cause any of the invoices
referred to in Clause 5.4.1 to become irrecoverable or for the postponement, or
changes of order of, payment of such invoices.
  (vii)
The Purchaser undertakes to give promptly to the Seller all information relating
to the receipt of any C&A Receivable together with all such other information as
the Seller may reasonably require in respect of calculating any payments due
under this Clause 5.4.1.
 

5.4.2      C&A Margin  

(i)
Following the Effective Time and until 31 December 2005, the Purchaser shall
within 5 Business Days after the end of each calendar month notify the Seller of
its sales value of the services delivered to

 

--------------------------------------------------------------------------------




16

--------------------------------------------------------------------------------




 
C&A under the C&A Contracts and upon confirmation of such sales value the Seller
and the Purchaser shall jointly instruct the Escrow Agent to release to the
Seller an amount equal to 14% of such value.
 

(ii)
Within 30 Business Days of 31 December 2005 the Purchaser shall calculate the
value of the actual sales for the period from the Effective Time to 31 December
2005 against the value of the Budgeted Sales. To the extent that the value of
such actual sales is less than 75% of the value of such Budgeted Sales, then the
Purchaser shall be entitled to be paid the balance of the C&A Margin remaining
in the Escrow Account 2 at such time and, to the extent the value of such actual
sales is more than 75% of the value of such Budgeted Sales, then the Seller
shall be entitled to be paid such balance. Upon determination of actual sales
the Seller and the Purchaser shall jointly instruct the Escrow Agent to make the
appropriate payment to the Purchaser or the Seller as the case may be.
 

5.4.3     
The Escrow Agent will hold the Escrow Amount 1 and the Escrow Amount 2 as
stakeholder upon trust for the Purchaser and the Seller on the terms of this
Clause 5.
  5.4.4     
Payments under this Clause 5 will be made by electronic transfer from the Escrow
Account 1 and/or the Escrow Account 2 to the bank account of the relevant party
(or by such other method as shall be agreed between them).
  5.4.5     
Neither the Seller nor the Purchaser may effect any right of set-off in relation
to any sums in the Escrow Account 1 or the Escrow Account 2.
  5.4.6     
The fees and expenses (including any VAT) charged by the Escrow Agent in
relation to both the Escrow Account 1 and the Escrow Account 2 shall be borne by
the Seller and the Purchaser in equal parts.

    6 Seller Warranties     6.1         
In consideration of the Purchaser agreeing to purchase the Businesses (including
the Business Assets) as going concerns on the terms contained in this Agreement,
the Seller represents and warrants to the Purchaser subject to Clause 6.2 that
each of the statements contained in Annex 13 (the “Warranties” and each a
“Warranty”)) is true and correct as at the date of this Agreement.
  6.2         
If a Warranty refers to the Seller’s knowledge, such Warranty is deemed to refer
to the actual knowledge of those persons listed in Annex 11.

  6.3 The Seller shall not be in breach of any of the Warranties in respect of:
    6.3.1     
any matter which is fairly disclosed in this Agreement, the Data Room Documents
or the Disclosure Letter; and
  6.3.2     
any matter or thing done or omitted to be done by the Seller prior to the date
of this Agreement at the written request or with the written approval of the
Purchaser.

  6.4 Information supplied to Seller     6.4.1     
Any information supplied to the Seller by or on behalf of any of the Relevant
Employees, or agents or representatives of the Seller in connection with the
Warranties, the information disclosed in the Data Room Documents or the
Disclosure Letter or the Businesses

 

--------------------------------------------------------------------------------




17

--------------------------------------------------------------------------------




 
(including the Business Assets), shall not constitute a representation, warranty
or undertaking as to its accuracy, and shall not constitute a defence to the
Seller to any claim made by the Purchaser.
 

6.4.2     
In the absence of fraud, fraudulent misrepresentation, deceit, wilful
misstatement or wilful non disclosure by any Relevant Employee the Seller hereby
waives each and every claim which it might otherwise have against any of the
Relevant Employees in respect of such information (and undertakes that no other
person claiming under or through it will make any such claim).

  6.5 Acknowledgement by Purchaser     6.5.1     
The Purchaser acknowledges that it has not been induced to enter into this
Agreement by any representation or warranty other than the Warranties.
  6.5.2     
So far as is permitted by law and except in the case of fraud, fraudulent
misrepresentation, deceit, wilful misstatement or wilful non disclosure, the
Purchaser agrees and acknowledges that its only right and remedy in relation to
any breach of Warranty shall be as expressly provided in this Agreement to the
exclusion of all other rights and remedies (including those in tort or arising
under statute).
  6.5.3 The Purchaser agrees that the provisions of this Clause 6.5 are fair and
reasonable.

    7 Limitation of Liability     7.1 Limitation of Liability      
The liability of the Seller in respect of any claim under this Agreement shall
be limited as provided in Clauses 7.3 to 7.9 except:
 

7.1.1     
in relation to any claim which arises out of any fraud, fraudulent
misrepresentation, deceit, wilful misstatement or wilful non disclosure by or on
behalf of the Seller; or
  7.1.2     
in relation to any claim which arises out of a breach of the Seller’s indemnity
contained in Clause 2.7.4,
 

  where the Seller’s liability shall remain unlimited in all respects; and
except  

7.1.3     
in relation to any claim which arises out of the Warranties in relation to the
performance of the obligations of the Seller under the Petronas Contract prior
to the Effective Time,
 

  where the Seller’s liability shall be as provided under Clause 7.10.  
7.2         
The Purchaser undertakes to notify the Seller in writing of any breach of this
Agreement within six weeks after it should reasonably have become aware of the
underlying facts and should reasonably have concluded that such facts
constituted a breach of this Agreement. Such notification shall describe the
breach and the underlying facts in reasonable detail. Should the Purchaser fail
to notify the Seller within the period noted above, it shall be precluded from
raising a claim in respect of the respective breach

  7.3 The Seller shall not be liable for a breach of this Agreement to the
extent that:  

7.3.1 the Purchaser is compensated for its loss arising from the breach by a
third party;     7.3.2     
the liability is reserved against in the Accounts (with the exception of
reserves made for Tax and employment liabilities);

 

--------------------------------------------------------------------------------




18

--------------------------------------------------------------------------------




7.3.3 the Purchaser caused the breach after the Effective Time;     7.3.4     
the Purchaser failed after the Effective Time to mitigate its loss arising from
the breach; or   7.3.5 the Purchaser suffered any consequential damages as a
result of the breach.

  7.4         
The Seller shall not be liable in relation to any claim under paragraph 18 of
Annex 13 to the extent that any loss results from any act or omission done or
any circumstance arising after the Effective Time.
  7.5         
The Seller shall not be liable in respect of any claim under this Agreement
unless notice of the claim is given by the Purchaser to the Seller:
 

7.5.1     
in respect of any claim in relation to Tax or any claim under paragraph 18 of
Annex 13, by 30 June 2012;
  7.5.2     
in respect of any claims under paragraph 8.3 of Annex 13 in relation to
Contracts concluded with customers, by 30 June 2009; and
  7.5.3 in respect of any other claims under the Warranties, by 30 June 2007;
and   7.5.4 in respect of any other claims under the Agreement by 30 June 2009.
 

7.6         
Without prejudice to Clause 7.8, the Seller shall not be liable under this
Agreement in respect of any individual claim (or a series of claims arising from
substantially identical facts or circumstances) under this Agreement where the
Seller’s liability agreed or determined (disregarding the provisions of this
Clause 7.6) in respect of any such claim or series of claims does not exceed
EUR 50,000. If such claim (or series of claims) exceeds such amount, all of such
claim or claims (and not merely the excess) shall be recoverable.
  7.7         
Without prejudice to Clause 7.8, the Seller shall not be liable under this
Agreement in respect of any claim under this Agreement unless the aggregate
amount of all claims for which the Seller would otherwise be liable under this
Agreement (disregarding the provisions of this Clause 7.7) exceeds EUR 150,000
in which case all of such claim or claims (and not merely the excess) shall be
recoverable.
  7.8         
The Seller shall not be liable for any individual claim under paragraph 8.3 of
Annex 13 in relation to Contracts concluded with customers where the Seller’s
liability in respect of any such individual claim (or a series of claims arising
from substantially identical facts or circumstances) agreed or determined
(disregarding the provisions of this Clause 7.8) in respect of such any claim or
series of claims does not exceed EUR 10,000. If such claim (or series of claims)
exceeds such amount, all of such claim or claims (and not merely the excess)
shall be recoverable.
  7.9         
The aggregate liability of the Seller in respect of all breaches of this
Agreement shall not exceed 100 percent of the Purchase Price.

  7.10 Remedy for Breach of the Petronas Contract     7.10.1  
In relation to any claim which arises out of the Warranties in relation to the
performance of the obligations of the Seller under the Petronas Contract prior
to the Effective Time, the Seller shall, subject to the provisions of Clauses
7.3.1, 7.3.2, and 7.10.2, indemnify the Purchaser against all Losses suffered or
incurred by the Purchaser in connection therewith as the same may be agreed or
determined.

 

--------------------------------------------------------------------------------




19

--------------------------------------------------------------------------------




7.10.2  
The Seller shall not be liable in respect of any claim under Clause 7.10.1
unless notice of the claim is given by the Purchaser to the Seller by 30 June
2012.

 

8 Purchaser Warranties      
In consideration of the Seller agreeing to sell the Businesses (including the
Business Assets) as going concerns on the terms contained in this Agreement, the
Purchaser warrants to the Seller that each of the statements contained in Annex
14 is true and correct as at the date of this Agreement.

    9 Further Undertakings     9.1         
The Seller undertakes (at its own cost and expense), upon the request of the
other, at any time after the date of this Agreement to do or procure to be done
all acts and things and/or execute or procure the execution of all documents
reasonably required of it by which may be necessary to implement the provisions
of this Agreement.
  9.2         
The Purchaser acknowledges that the Businesses are currently (partly) covered by
a group insurance policy of MSX International Inc. and that it has to make its
own arrangements for appropriate insurance coverage for the period following the
Effective Time.
  9.3         
At all times the Purchaser shall (at its own cost and expense) provide or
procure to be provided to the Seller and its representatives, agents and
advisers all such information (including, without limitation, the books,
accounts, records and returns of the Purchaser) relating to the Businesses
(including the Business Assets) in respect of the period until the Effective
Time as the Purchaser may have in its possession or under its control as the
Seller or its representatives, agents or advisers may from time to time
reasonably require and, for this purpose (subject to reasonable notice), shall
give the Seller and its representatives, agents and advisers all reasonable
access to, and permit them to copy, all such information.
  9.4         
At all times the Seller shall (at its own cost and expense) provide or procure
to be provided to the Purchaser and its representatives, agents and advisers all
such information (including, without limitation, the books, accounts, records
and returns of the Seller) relating to the Businesses (including the Business
Assets) as the Seller may have in its possession or under its control as the
Purchaser or its representatives, agents or advisers may from time to time
reasonably require and, for this purpose (subject to reasonable notice), shall
give the Purchaser and its representatives, agents and advisers all reasonable
access to, and permit them to copy, all such information.

    9.5 The Seller shall promptly upon receipt:     9.5.1     
pass to the Purchaser all notices, correspondence or enquiries relating to the
Businesses (including the Business Assets); and/or
  9.5.2     
pass or pay to the Purchaser all monies and other items belonging to the
Purchaser which the Seller receives after Closing; and/or
  9.5.3     
assign to the Purchaser all orders relating to the Businesses which the Seller
may receive after Closing.
 

9.6         
The Seller undertakes to the Purchaser to complete the work which was assigned
to the Retained Business prior to the Effective Time in relation to the Seller
meeting its obligations under the Petronas Contract, after the Effective Time,
and the Purchaser undertakes to the Seller to invoice Petronas for any work done
by the Retained Business after the Effective Time and to pay such part of any
monies received by the Purchaser from Petronas in respect of the work carried
out by the

 

--------------------------------------------------------------------------------




20

--------------------------------------------------------------------------------



 
Retained Business after the Effective Time to the Seller within 10 Business Days
of receipt of such monies by the Purchaser.
  9.7         
The Purchaser undertakes to the Seller that between the Closing and 3 July 2005
and in relation to either of the Businesses, it shall not enter into any
agreement, incur any commitment involving any capital expenditure or incur any
borrowings which may have an effect on the Net Asset Statement.

    10  Conduct of Third Party Claims     10.1       
Subject to Clause 10.5, the Purchaser shall promptly notify the Seller if an
action, claim, demand or proceedings with respect to which the Seller may be
liable under this Agreement is asserted or announced by any third party in
relation to the Businesses (a “Third Party Claim”) and provided that the Seller
notifies the Purchaser in writing that it wishes to conduct the defence of the
Third Party Claim within 10 Business Days of being notified of the Third Party
Claim, the Purchaser shall allow the Seller and its professional advisers to
investigate the matter or circumstance alleged to give rise to such claim and
shall give all reasonable assistance (subject only to it being specifically
indemnified and secured to its satisfaction against any costs, loss or expense
which it may reasonably incur), including (on being given reasonable notice)
access to premises and personnel, and the right to examine and copy or
photograph any documents and records as the Seller or its professional advisers
may reasonably request.
  10.2       
In connection with a Third Party Claim no admission of liability shall be made
by or on behalf of the Purchaser and the claim shall not be compromised,
disposed of or settled without the consent of the Seller (such consent not to be
unreasonably withheld or delayed).
  10.3       
The Seller undertakes that it shall meet in full, without recourse to the
Purchaser, the full amount of such Third Party Claim and the whole costs and
expenses of the Purchaser in defending the same including without prejudice
thereto any professional or other costs incurred by any or each of them in being
advised with regard thereto and the Seller shall from time to time and forthwith
upon the request of the Purchaser keep the Purchaser fully informed of its
conduct of and any negotiations relating to the defence of such Third Party
Claim.
  10.4       
If the Seller has informed the Purchaser in writing that it does not wish to
defend a Third Party Claim, the Purchaser may take such action as the Purchaser
sees fit with regard thereto without prejudice to any other rights or remedies
of the Purchaser under this Agreement in relation to such Claim.
  10.5       
The Purchaser may elect not to notify the Seller under Clause 10.1 and allow the
Seller the opportunity to conduct the defence of a Third Party Claim if, in the
Purchaser’s opinion, such conduct would prejudice the business interests or
reputation of the business of the Purchaser provided however that, if the
Purchaser so elects, then the Seller shall cease to be liable for any Loss in
relation to such Third Party Claim under the provisions of this Clause 10.

 

11 Receivables     11.1       
The Seller and the Purchaser shall (at the Purchaser’s request and at the
Seller’s cost) within 30 Business Days of the Effective Time give notice in
writing to the relevant debtors of the assignment of the Receivables to the
Purchaser.
  11.2       
Subject to the terms of the Shared Services Agreement, the Purchaser shall
collect for its own account the Receivables.

 

--------------------------------------------------------------------------------




21

--------------------------------------------------------------------------------




11.3       
If any Receivable (or sum receivable in respect of either of the Businesses
(including the Business Assets) as from the Effective Time) is received by the
Seller after the Effective Time then the Seller shall be deemed to have received
such Receivable or other sum as agent, and on trust for the Purchaser and shall
report and account to the Purchaser on a two weekly basis in respect of all
monies so received.
  11.4       
The Seller shall not, without the prior written instruction or consent of the
Purchaser, effect any settlement, compromise or release any claim in respect of
any of the Receivables (or sum receivable in respect of either of the Businesses
(including the Business Assets) as from the Effective Time) nor, without such
consent, institute, carry on, defend, compromise, abandon or submit to judgement
in any legal proceedings or join in and submit to arbitration or give security
or indemnities for costs, pay any sum of money into court or obtain payment for
money lodged into court or assign or deal with any of the Receivables (or sum
receivable in respect of either of the Businesses (including the Business
Assets) as from the Effective Time).

 

12 Contracts     12.1       
Subject to the provisions of this Clause 12, the Seller shall use all reasonable
endeavours to assign, novate or transfer, or procure the assignment, novation or
transfer of, the Contracts (in each case in such form as may be reasonably
acceptable to the Purchaser) to the Purchaser and the Purchaser shall accept
such assignment novation, or transfer, and shall be entitled with effect from
the Effective Time to the benefit and rights, and shall observe and perform (or
procure to be observed and performed) with effect from the Effective Time all
the obligations, of the Seller thereunder.
  12.2       
In relation to any Contract which is not assignable without a Third Party
Consent, this Agreement shall not be construed as an assignment or an attempted
assignment and the Seller and the Purchaser shall at the Seller’s expense use
all reasonable endeavours at all times to obtain all necessary Third Party
Consents as soon as possible and the Seller shall keep the Purchaser informed of
progress in obtaining such Third Party Consents. The Purchaser shall supply to
the Seller such information as may be reasonably requested by the Seller or the
third party in connection with the same.
  12.3       
Subject to Clause12.4, the Purchaser shall, from Closing, assume, carry out,
perform and discharge the Seller’s obligations under the Contracts and shall
indemnify and keep indemnified the Seller against any liability incurred by the
Seller arising from the failure by the Purchaser to assume, carry out, perform
or discharge such obligations and against any Losses which the Seller may suffer
by reason of the Seller taking any reasonable action to avoid, resist or defend
any liability referred to in this Clause.
  12.4       
In respect of any Contract, from Closing until the relevant Third Party Consent
has been obtained or where the Third Party Consent has been refused:
 

12.4.1  
the Seller shall continue in its corporate existence and hold the benefit of the
Contract on trust for the Purchaser to the extent it is lawfully able to do so
or where it is not lawfully able to do so, the Seller and the Purchaser shall
make such other arrangements between themselves as the Purchaser may reasonably
require to provide the benefits of the Contract for the Purchaser, including the
enforcement at the cost and for the account of the Purchaser of all rights of
the Seller against any other party thereto;
  12.4.2  
to the extent that the Purchaser is lawfully able to do so, the Purchaser shall
perform the Seller’s obligations under the Contract as agent or sub-contractor
and shall indemnify the Seller in respect thereof. To the extent that the
Purchaser is not lawfully able to do so, the Seller shall (subject to being
indemnified by the Purchaser for all Losses the Seller may

 

--------------------------------------------------------------------------------




22

--------------------------------------------------------------------------------




 
incur in connection therewith) do all such things as the Purchaser may
reasonably require to enable due performance of the Contract.
 

12.5       
If the Purchaser is not lawfully able to perform or procure the performance of
any Contract in accordance with Clause 12.4 or to receive the benefits of any
Contract in accordance with Clause 12.3 within 9 months of Closing:
 

12.5.1  
the Seller shall be entitled with the prior written consent of the Purchaser
(such consent not to be unreasonably withheld) to procure the termination of the
Contract and the obligations of the parties under this Agreement in relation to
such Contract shall cease forthwith; and
  12.5.2  
references in this Agreement to the Contracts and the Businesses (other than in
this Clause12) shall be construed as excluding such Contract.

  

13 Name      
Except for those rights which are granted to the Purchaser under the Name
Licence Agreement, the Purchaser shall use all reasonable endeavours to ensure
that after the Effective Time, the Businesses no longer use the name “MSX” or
“MSX International” (or any name which is likely to be confused with the same)
or any related logos or devices.

  

14  Software Indemnities     14.1       
In relation to the Software Licences, the Seller undertakes to indemnify the
Purchaser 50 percent of any increase in fees or royalties which are charged the
Purchaser as a direct result of their assignment to the Purchaser by the Seller
and in respect of the period to the next renewal of such Software Licences as in
force at the Effective Time.]

  

15  Non-competition     15.1       
Except with the prior written consent of the Purchaser, the Seller shall not,
whether on its own behalf, or whether directly or indirectly on behalf of any
person or business, or with any members of the Sellers Group:
    

15.1.1  
until 2 years after the Effective Time, carry on or be employed, engaged,
concerned, interested or in any way assist within the United Kingdom in any
business which is in any way in competition with all or part of the Businesses;
or
  15.1.2  
until 2 years after the Effective Time, canvass, solicit, approach or entice or
cause to be canvassed, solicited, approached or enticed (in relation to a
business which may in any way compete with all or part of the Businesses) any
person who at any time during the six months preceding Closing shall have been a
client, customer, supplier, distributor or agent of the Businesses; or
  15.1.3  
until 2 years after the Effective Time, offer employment to or conclude any
contract of services with any Restricted Employee or procure or facilitate the
making of such an offer by any person, firm or company or entice or endeavour to
entice any Restricted Employee to terminate their employment or contract for
services with a view to the specific knowledge or skills of any Restricted
Employee being used by, or for the benefit of, any person carrying on business
in competition with the Businesses provided that the placing of an advertisement
of a post available to a member of the public generally and the recruitment of a
person through an employment agency shall not constitute a breach of this

 

--------------------------------------------------------------------------------




23

--------------------------------------------------------------------------------




 
Clause 15.1.3 provided that no member of the Seller’s Group encourages or
advises such agency to approach any Relevant Employee; or
 

15.1.4  
at any time after the Effective Time do anything which is intended to damage the
goodwill or reputation of the Businesses; or
  15.1.5  
at any time after the Effective Time, in any way hold itself out or permit
itself or any member of the Seller’s Group to be held out as being interested
in, or in any way connected with, the Businesses (other than as a matter of
historic fact) without the express agreement of the Purchaser.

 

15.2 The Seller and the Purchaser confirm and agree that each undertaking in
Clause 15.1:     15.2.1  
shall be read and construed independently of the other undertakings in that
clause as an entirely separate and severable undertaking;
 

15.2.2 is reasonable in all the circumstances;  

15.2.3  
is of no greater duration, extent or application than is necessary for the
protection of the goodwill of the Businesses;
  15.2.4  
has been given as a constituent part of the sale of the Businesses and the
Business Assets and to enable the Purchaser to obtain the full benefit and value
of the goodwill of the Businesses; and
  15.2.5  
has been taken into account in determining, and is adequately compensated for,
the amount of the consideration paid by the Purchaser for the Businesses
(including the Business Assets).
 

 
However, if any one or more of such undertakings should for any reason be held
to be invalid and unenforceable but would have been held to be valid and
enforceable if part of the relevant wording was deleted or the relevant period
reduced or the relevant range of activities or area covered thereby reduced in
scope, such undertakings shall apply with the minimum modifications necessary to
make them valid and enforceable.
  15.3       
The restrictions in Clause 15.1 shall not operate to prohibit any member of the
Seller’s Group from:
 

15.3.1  
carrying on or being engaged in the engineering services business of MSX as is
carried on as at the date of this Agreement in and from Germany;
  15.3.2  
carrying on or being engaged in the Retained Business as it is carried on as at
the date of this Agreement;
  15.3.3  
holding or being interested in up to 5 percent of the outstanding issued share
capital of a company listed on any recognised stock exchange;
  15.3.4  
fulfilling any obligation pursuant to this Agreement and any agreement to be
entered into pursuant to this Agreement;
  15.3.5  
acquiring any business a part of which is of a same or similar type to the
Businesses as now carried on and which is or is likely to be in competition with
any part of the Businesses as now carried on if the turnover attributed to that
part of the business to be acquired in the last financial year is less than Euro
375,000; or
  15.3.6 performing any Excluded Contract.

 

--------------------------------------------------------------------------------


24

--------------------------------------------------------------------------------




16 Confidentiality     16.1       
Each of the parties undertakes with each other party that it shall preserve the
confidentiality of the Confidential Information, and except to the extent
otherwise expressly permitted by this Agreement, not directly or indirectly
reveal, report, publish, disclose, transfer or use such Confidential Information
for its own or any other purpose.
  16.2       
Notwithstanding any other provision in this Agreement, a party may, after
consultation with the other parties whenever practicable, disclose Confidential
Information if and to the extent:
 

16.2.1  required by law; or     16.2.2   required by any securities exchange on
which that party’s securities are listed or traded; or   16.2.3  
required by any regulatory or governmental or other authority with relevant
powers to which that party is subject or submits (whether or not the authority
has the force of law); or
 

16.2.4
required to enable that party to enforce its rights under this Agreement; or
    16.2.5  
required by its professional advisers, officers, employees, consultants,
sub-contractors or agents to provide their services (and subject always to
similar duties of confidentiality); or
  16.2.6  
that information is in or has come into the public domain through no fault of
that party; or
  16.2.7
the other parties have given prior written consent to the disclosure; or
  16.2.8 
it is necessary to obtain any relevant tax clearances from any appropriate tax
authority.

 

17 Guarantee of MSX     17.1       
MSX unconditionally and irrevocably guarantees to the Purchaser the due and
punctual performance, payment and observance by the Seller of all its
obligations (monetary or otherwise), undertakings and indemnities under or
pursuant to this Agreement and/or any documents or agreements to be entered into
or executed at Closing (the “Guaranteed Obligations”) to the extent of any limit
on liability of the Seller under or pursuant to this Agreement and/or any
documents or agreements to be entered into or executed at Closing.
  17.2       
If and whenever the Seller defaults for any reason in the performance, or
payment of any Guaranteed Obligation MSX shall upon demand unconditionally
perform (or procure performance of) and satisfy (or procure the satisfaction of)
the obligation or liability in regard to which such default has been made and so
that the same benefits shall be conferred on the Purchaser as it would have
received if such obligation or liability had been duly performed and satisfied
by the Seller.
  17.3       
MSX agrees that if all or any of the Guaranteed Obligations may not be
enforceable against or recoverable from the Seller by reason of any legal
limitation, disability or incapacity or any other reason whatsoever such
Guaranteed Obligation shall nevertheless be enforceable against or recoverable
from MSX as though MSX were the sole and principal obligor in respect of the
Guaranteed Obligations.
  17.4       
The liability of MSX and the Purchaser’s rights under this guarantee shall not
be affected or prejudiced by the Purchaser holding or taking any other or
further securities, guarantees or indemnities in respect of the Guaranteed
Obligations or any of them, or by the Purchaser varying, releasing, omitting or
neglecting to enforce any of the terms of this Agreement and/or any such
securities, guarantees or indemnities, or by any time being given or any
indulgence granted to the

 

--------------------------------------------------------------------------------




25

--------------------------------------------------------------------------------




 
Seller or MSX or by any other fact or circumstance which (apart from this
provision) would or might discharge a surety or guarantor.
  17.5       
This guarantee shall continue in force until all the Guaranteed Obligations of
the Seller have been paid, performed or discharged.
  17.6       
With the exception of the obligations under this Clause 17 and Clause 20.12, MSX
shall have no further responsibilities under this Agreement.

 

18  Guarantee of ARRK     18.1       
ARRK unconditionally and irrevocably guarantees to the Seller the due and
punctual performance, payment and observance by the Purchaser of all its
obligations (monetary or otherwise), undertakings and indemnities under or
pursuant to this Agreement and/or any documents or agreements to be entered into
or executed at Closing (the “Guaranteed Obligations”) to the extent of any limit
on liability of the Purchaser under or pursuant to this Agreement and/or any
documents or agreements to be entered into or executed at Closing.
  18.2       
If and whenever the Purchaser defaults for any reason in the performance, or
payment of any Guaranteed Obligation, ARRK shall upon demand unconditionally
perform (or procure performance of) and satisfy (or procure the satisfaction of)
the obligation or liability in regard to which such default has been made and so
that the same benefits shall be conferred on the Seller as it would have
received if such obligation or liability had been duly performed and satisfied
by the Purchaser.
  18.3       
ARRK agrees that if all or any of the Guaranteed Obligations may not be
enforceable against or recoverable from the Purchaser by reason of any legal
limitation, disability or incapacity or any other reason whatsoever such
Guaranteed Obligation shall nevertheless be enforceable against or recoverable
from ARRK as though ARRK were the sole and principal obligor in respect of the
Guaranteed Obligations.
  18.4       
The liability of ARRK and the Seller’s rights under this guarantee shall not be
affected or prejudiced by the Seller holding or taking any other or further
securities, guarantees or indemnities in respect of the Guaranteed Obligations
or any of them, or by the Seller varying, releasing, omitting or neglecting to
enforce any of the terms of this Agreement and/or any such securities,
guarantees or indemnities, or by any time being given or any indulgence granted
to the Purchaser or ARRK or by any other fact or circumstance which (apart from
this provision) would or might discharge a surety or guarantor.
  18.5       
This guarantee shall continue in force until all the Guaranteed Obligations of
the Purchaser have been paid, performed or discharged.
  18.6       
With the exception of the obligations under this Clause 18 and Annex 2 Part II,
ARRK shall have no further responsibilities under this Agreement.

 

19 Announcements      
The parties authorise the issue of a press release or announcement in the agreed
terms but shall not make any other public announcement or issue any other press
release or respond to any enquiry from the press or other media concerning or
relating to this Agreement or its subject matter or any ancillary matter
(including but without limitation any terms of this Agreement such as price)
except with the prior written approval of the other parties (such approval not
to be unreasonably withheld,

 

--------------------------------------------------------------------------------




26

--------------------------------------------------------------------------------




 
delayed or made subject to any unreasonable conditions) or if, and to the
extent, required by law or governmental, regulatory or other authority.

 

--------------------------------------------------------------------------------




27

--------------------------------------------------------------------------------




20 Miscellaneous     20.1 Costs      
All costs and expenses incurred in connection with this Agreement and the
consummation of the transactions shall be paid by the party incurring such
expenses, except as specifically provided to the contrary in this Agreement.

 

20.2 Variation      
Changes and amendments to this Agreement shall be effective only if made in
writing and signed by or on behalf of each of the parties.
    20.3 Invalidity    

20.3.1  
If any provision of this Agreement is held to be invalid or unenforceable by any
judicial or other competent authority, all other provisions of this Agreement
will remain in full force and effect and will not in any way be impaired.
  20.3.2  
If any provision of this Agreement is held to be invalid or unenforceable but
would be valid or enforceable if some part of the provision were deleted, or the
period of the obligation reduced in time, or the range of activities or area
covered, reduced in scope, the provision in question shall apply with the
minimum modifications necessary to make it valid and enforceable

    20.4 Entire Agreement      
This Agreement (together with the documents referred to or incorporated in it or
executed at Closing) contains the entire agreement between the parties relating
to the subject matter of this Agreement at the date of this Agreement to the
exclusion of any terms implied by law which may be excluded by contract and
supersedes any previous written or oral agreement between the parties in
relation to the matters dealt with in this Agreement. The parties agree that the
provisions of this Clause 20.4 are fair and reasonable.

    20.5 Headings and Annexes      
The Annexes to this Agreement shall form an integral part of this Agreement. The
headings in this Agreement shall only serve the purpose of easier orientation
and are of no consequence for the contents and interpretation of this Agreement.
    20.6 Notices    

20.6.1  
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:
 

(i) in writing in English; and   (ii)
delivered by hand, fax, pre-paid first class post or courier using an
internationally recognised courier company.
 

20.6.2  
A Notice to the Seller or MSX shall be sent to the following address, or such
other person or address as the Seller may notify to the Purchaser from time to
time:
 

  MSX International Limited     Lexden House, London Road, Colchester, Essex,
CO3 4DB

 

--------------------------------------------------------------------------------




28

--------------------------------------------------------------------------------




  Fax: +44 1206 767615     Attention: Alan Roberts     with a copy to:     MSX
International, Inc.     1950 Concept Drive, Warren, Michigan 48091     Fax: +1
248 829 6310     Attention: Lea Wilson  

20.6.3  
A Notice to the Purchaser or ARRK shall be sent to the following address, or
such other person or address as the Purchaser may notify to the Seller from time
to time:
 

  ARRK Technical Services Limited     Unit 11, Olympus Park, Quedgely,
Gloucester     Fax:     Attention: Peter Rawson  

20.6.4    
A Notice shall be effective upon receipt and shall be deemed to have been
received:
 

(i)
60 hours after posting, if delivered by pre-paid first class post;
  (ii)
at the time of delivery, if delivered by hand or courier; or
  (iii)
at the time of transmission in legible form, if delivered by fax.

    20.7 Assignment      
Except as provided otherwise in this Agreement, no Party may assign, hold on
trust or otherwise dispose or encumber this Agreement or any of the rights and
claims relating to or resulting from this Agreement without the express written
consent of the other.

    20.8 Counterparts      
This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

    20.9  Third Party Rights      
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement.

 

20.10   Waivers      
Without prejudice to the express terms of this Agreement:
 

20.10.1              
a waiver of any right, power, privilege or remedy provided by this Agreement
must be in writing and may be given subject to any conditions thought fit by the
grantor. For the avoidance of doubt, any omission to exercise, or delay in
exercising, any right, power, privilege or remedy provided by this Agreement
shall not constitute a waiver of that or any other right, power, privilege or
remedy.
  20.10.2              
a waiver of any right, power, privilege or remedy provided by this Agreement
shall not constitute a waiver of any other breach or default by the other party
and shall

 

--------------------------------------------------------------------------------




29

--------------------------------------------------------------------------------




 
not constitute a continuing waiver of the right, power, privilege or remedy
waived or a waiver of any other right, power, privilege or remedy.
 

20.10.3              
any single or partial exercise of any right, power, privilege or remedy arising
under this Agreement shall not preclude or impair any other or further exercise
of that or any other right, power, privilege or remedy.

    20.11 Law and Jurisdiction      
This Agreement shall be governed by and construed in accordance with English
law. Each of the parties irrevocably submits to the exclusive jurisdiction of
the courts of England and Wales to settle any dispute arising out of or in
connection with this Agreement.
    20.12 MSX Process Agent    

20.12.1              
MSX hereby irrevocably appoints MSX International Limited of Lexden House,
London Road, Colchester, Essex, CO3 4DB as its agent to accept service of
process in England in any legal action or proceedings arising out of this
Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by MSX.
  20.12.2              
If such process agent ceases to be able to act as such or to have an address in
England, MSX irrevocably agrees to appoint a new process agent in
England acceptable to the Purchaser and to deliver to the Purchaser within 20
Business Days a copy of a written acceptance of appointment by the process
agent.
  20.12.3              
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

 

--------------------------------------------------------------------------------




30

--------------------------------------------------------------------------------




This Agreement is executed as a deed by the parties and is delivered and takes
effect on the date at the beginning of this Agreement.

 

    /s/ Frederick K. Minturn  

--------------------------------------------------------------------------------

      /s/ Stewart Garnett  

--------------------------------------------------------------------------------

  Executed as a Deed by Frederick K.
Minturn (a director) and Stewart Garnett (a
director) on behalf of
MSX INTERNATIONAL LIMITED:
[image002.jpg]
        /s/ Peter Rawson  

--------------------------------------------------------------------------------

  Executed as a Deed by
Peter Rawson
on behalf of
ARRK TECHNICAL SERVICES
LIMITED:
[image002.jpg]
        /s/ Frederick K. Minturn  

--------------------------------------------------------------------------------

  Executed as a Deed by
Frederick K. Minturn
on behalf of
MSX INTERNATIONAL INC:
[image002.jpg]
        /s/ Abhilash Katkoria  

--------------------------------------------------------------------------------

  Executed as a Deed by
Abhilash Katkoria
on behalf of
ARRK PRODUCT DEVELOPMENT
LIMITED:
[image002.jpg]

 

--------------------------------------------------------------------------------




31

--------------------------------------------------------------------------------